Citation Nr: 0940977	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for 
hypertriglyceridemia.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right hand 
disorder.

5.  Entitlement to service connection for a left hand 
disorder.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

7.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

8.  Entitlement to an initial compensable evaluation for 
residuals, left foot 3rd toe osteotomy and hallux valgus.

9.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.

10.  Entitlement to an initial compensable evaluation for 
hypertension, for the period from March 1, 2004 to November 
27, 2004.

11.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, for the period on and after November 28, 2004.

12.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978, 
and from June 1987 to February 2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  Hypertriglyceridemia is not a disability for which VA 
compensation is payable.

2.  The medical evidence of record does not show a current 
diagnosis of a left knee disorder for VA purposes.

3.  The medical evidence of record does not show a current 
diagnosis of a right knee disorder for VA purposes.

4.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of a right hand disorder.  

5.  The medical evidence of record clearly and unmistakably 
shows that the Veteran's left hand disorder preexisted 
military service and clearly and unmistakably was not 
aggravated by military service.

6.  The medical evidence of record shows Level II hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear, without an exceptional pattern of hearing 
impairment.

7.  The Veteran is receiving the maximum evaluation for 
tinnitus.

8.  The medical evidence of record shows that the Veteran's 
left foot disability is manifested by hallux valgus and 
post-osteotomy, both without medical evidence of any 
residuals.

9.  The medical evidence of record shows that the Veteran's 
gastroesophageal reflux disease (GERD) is asymptomatic.

10.  Prior to November 28, 2004, the VA medical records do 
not show any blood pressure readings with a diastolic 
pressure of 100 or more or systolic pressure of 160 or more.

11.  For the period on and after November 28, 2004, there is 
no medical evidence of record of blood pressure readings with 
a diastolic pressure reading of 110 or more or systolic 
pressure of 200 or more.

12.  The medical evidence of record shows that the Veteran's 
degenerative disc disease of the lumbar spine is manifested 
by limitation of motion to, at most, 80 degrees of forward 
flexion, 30 degrees of extension, 30 degrees of right and 
left lateral flexion, and 30 degrees of right and left 
lateral rotation.


CONCLUSIONS OF LAW

1.  Service connection for hypertriglyceridemia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A right hand disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  A left hand disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).

6.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).


7.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009).

8.  The criteria for an initial compensable evaluation for 
residuals, left foot 3rd toe osteotomy and hallux valgus have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280 (2009).

9.  The criteria for an initial compensable evaluation for 
GERD, with hiatal hernia, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.114, 
Diagnostic Codes 7306, 7346 (2009).

10.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 
7101 (2009).

11.  The criteria for an evaluation in excess of 10 percent 
for hypertension, for the period on and after November 28, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

12.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in November 2003 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in October 2006, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the Veteran in connection with his claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.

While the Veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation for bilateral hearing loss, the full 
text of the relevant diagnostic codes was provided to the 
Veteran in a June 2006 statement of the case, after which the 
claim was readjudicated.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Accordingly, the Board finds that the 
Veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertriglyceridemia

A December 2003 VA pre-discharge examination report stated 
that laboratory testing was significant for a triglyceride 
level of 245.  After physical examination, the diagnosis was 
hypertriglyceridemia.

After separation from military service, a May 2004 VA letter 
to the Veteran stated that "your triglycerides are too high.  
Yours were 296 (normal [is less than] 150).  Enclose[d you] 
will find a low fat/low cholesterol diet.  Exercise such as 
walking daily is important also."

A May 2005 VA outpatient medical report stated that after 
physical examination, the assessment was hypertriglyceridemia 
and that a low fat diet and exercise were recommended.

The medical evidence of record shows that the Veteran has a 
current diagnosis of hypertriglyceridemia.  However, as noted 
above, service connection can only be granted for a 
disability resulting from disease or injury.  38 U.S.C.A. 
§§ 1110, 1131.  In this regard, hypertriglyceridemia is not a 
disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (stating in supplementary information preceding 
a final rule amending the criteria for evaluating endocrine 
system disabilities indicates that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory test results, and are 
not, in and of themselves, disabilities); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the 
definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself").  Despite the current 
diagnosis of hypertriglyceridemia, it is a laboratory finding 
that manifests itself only in laboratory test results and is 
not a disability for which service connection can be granted.

There is no medical evidence of record that shows that the 
Veteran's high level of triglycerides causes any impairment 
of earning capacity or is otherwise disabling for VA 
purposes.  In the absence of medical evidence of a current 
disability from hypertriglyceridemia, service connection 
hypertriglyceridemia is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as hypertriglyceridemia is not 
a disability for which service connection may be granted, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left and Right Knee Disorders

The Veteran's service treatment records include multiple 
complaints of left and right knee pain.

A July 1974 service treatment report stated that the Veteran 
complained of right knee pain.  On physical examination, no 
abnormalities were noted.

In a May 2003 service treatment report, the Veteran 
complained of right knee pain for the previous 3 weeks.  
After physical examination, the assessment was a venous 
disorder.

A September 2003 service treatment report stated that the 
Veteran complained of bilateral knee cracking and popping, 
worse on the right than the left.  The Veteran also 
complained of knee locking.  On physical examination, there 
was no effusion in either knee and the ligaments were stable.  
The Veteran was tender in the medial joint lines, with 
McMurray's sign present on the right but not the left.  On 
x-ray examination, no knee abnormalities were noted.  The 
diagnosis was bilateral medial meniscal tears.  The examiner 
recommended magnetic resonance imaging (MRI).  The Veteran's 
service treatment reports show that MRIs of both knees were 
performed in October 2003.  An October 2003 service treatment 
report stated that MRIs showed that the Veteran's knees were 
normal without any tears.

Multiple medical records related to a November 2003 
separation medical examination stated that the Veteran 
reported a history of knee trouble, and complained of knee 
pain and popping.

In a December 2003 VA pre-discharge examination report, the 
Veteran complained of bilateral knee pain off and on for the 
last several years.  He reported popping, but denied giving 
way, redness, or stiffness.  The Veteran reported that he had 
not had surgical procedures performed on his knees and x-rays 
and MRIs of the bilateral knees "had been non diagnostic."  
After physical examination, the diagnosis was bilateral knee 
pain.

The medical evidence of record does not show a current 
diagnosis of a left or right knee disorder for VA purposes.  
While the Veteran reported bilateral knee pain during 
military service, no diagnosis was found after x-ray and MRI 
examination.  Furthermore, the December 2003 VA pre-discharge 
examination report listed the Veteran's bilateral knee 
disorder as bilateral knee pain.  There is no other medical 
evidence of record that provides a diagnosis of a left or 
right knee disorder since separation from military service.

The Veteran's statements alone are not sufficient to provide 
a current diagnosis of left or right knee disorders that are 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran is not competent to provide 
current diagnoses of left or right knee disorders that are 
related to military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  
Accordingly, the medical evidence of record does not show 
that the Veteran has a current diagnosis of a left or right 
knee disorder for VA purposes which is related to military 
service. As such, service connection for left and right knee 
disorders is not warranted.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the medical evidence of 
record does not show current diagnoses of left or right knee 
disorders for VA purposes which are related to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 54.

Right Hand

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a right hand disorder.

After separation from military service, there is no medical 
evidence of any complaints or diagnosis of a right hand 
disorder.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a right hand disorder.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a right hand disorder that 
is related to military service.  Espiritu, 2 Vet. App. at 
495; Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record that provides a current diagnosis 
of a right hand disorder.  As such, service connection for a 
right hand disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that provides a current diagnosis of a 
right hand disorder, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54.

Left Hand Disorder

When determining whether a disability or disease was incurred 
in service, or preexisted service, a Veteran shall be 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or 
injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records show that in October 
1974 the Veteran complained of a sore left thumb since he 
bent it backwards 2 days before.  On physical examination, 
there was slight edema, limited range of motion, and point 
tenderness.

An April 1978 service treatment report stated that the 
Veteran received a laceration of the left hand.  Multiple 
medical records dated from April 1978 through June 1978 
stated that the laceration was 1 inch long and healed after 
suturing.

A June 1983 service treatment report stated that the Veteran 
had injured his left hand on May 14th of that year.  The 
report stated that the Veteran had sustained multiple left 
hand injuries, including fractures of the 1st and 2nd fingers, 
metacarpal damage, and tendon damage.  The assessment was 
status post hand injury with tendon injury.  An individual 
sick slip dated the same date stated that the Veteran was put 
on "light duty for [the] remainder of summer camp.  Limited 
use [left] hand."  A concurrent statement of medical 
examination and duty status report stated that the Veteran 
"sustained a broken left hand prior to [attending training] 
therefore, it is a pre-existing condition and is not 
considered a line of duty injury.  The report stated that the 
Veteran's injury was not considered to have been incurred in 
the line of duty.

Multiple medical records related to a November 2003 
separation medical examination stated that the Veteran 
reported a history of left hand injury and surgery in the 
early 1980s.

After separation from military service, there is no medical 
evidence of any complaints or diagnosis of a left hand 
disorder.

The medical evidence of record clearly and unmistakably shows 
that the Veteran's left hand disorder preexisted military 
service and clearly and unmistakably was not aggravated by 
military service.  While the Veteran's service treatment 
records show left hand complaints in October 1974 and April 
1978, the causes of those complaints were acute and there is 
no mention of them in the record after they resolved.  The 
Veteran's current left hand disorder occurred in 1983, at 
which time the Veteran was not in active military service.  
While the injury was noted in service treatment records 
relating to a period of either active duty for training or 
inactive duty training, those records specifically stated 
that the injury occurred prior to the training, that it was 
pre-existing, and that it was not incurred in the line of 
duty.  Accordingly, the presumption of soundness has been 
rebutted as the medical evidence of record shows that the 
Veteran's left hand disorder clearly and unmistakably 
preexisted military service.

Moreover, the medical evidence of record does not show that 
the Veteran's left hand disorder was aggravated by military 
service.  There is no medical evidence that the Veteran ever 
complained of, or was treated for, his preexisting left hand 
disorder during military service, except as noted in 1983.  
Significantly, this includes the Veteran's subsequent period 
of active duty service from June 1987 to February 2004, a 
period of over 16 years.  Indeed as there is also no 
post-service medical evidence of a left hand disorder, there 
is no medical evidence of record that the Veteran's left hand 
disorder has been symptomatic in any manner since June 1983, 
approximately 26 years ago.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).


The Veteran's statements alone are not sufficient to prove 
that he experienced a permanent advancement of the underlying 
pathology of his preexisting left hand disorder during active 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Thus, there is no medical evidence of 
record that the Veteran's preexisting left hand disorder was 
clearly and unmistakably permanently aggravated by military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Accordingly, the medical 
evidence of record does not show that the Veteran's left hand 
disorder was incurred in or aggravated by military service.  
As such, service connection for a left hand disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as there is no medical evidence 
of record that the Veteran's preexisting left hand disorder 
was permanently aggravated by military service, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.

Service connection for high frequency hearing loss, 
bilateral, was granted by a July 1978 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.87, Diagnostic Code 6297, effective May 16, 1978.  Service 
connection was subsequently discontinued from June 1, 1987 
through February 28, 2004, during which time the Veteran 
resumed active duty service.  The noncompensable evaluation 
was reinstated under 38 C.F.R. § 4.87, Diagnostic Code 6297, 
effective March 1, 2004.


A December 2003 VA pre-discharge audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
20
60
75
LEFT
5
30
55
45

The average pure tone threshold was shown as 40 decibels in 
the right ear and 34 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 92 percent in 
the right ear and 96 percent in the left ear.

A June 2004 VA audiological consultation note stated that 
after audiological testing, speech recognition was 96 
percent, bilaterally.

A November 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
70
90
LEFT
15
45
60
50

The average pure tone threshold was shown as 52.5 decibels in 
the right ear and 42.5 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 88 percent in 
the right ear and 96 percent in the left ear.

Applying the December 2003 results to the Schedule reveals a 
numeric designation of Level I in the right ear and Level I 
in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic 
Code 6100.  Applying these findings to 38 C.F.R. § 4.85, 
Table VII of the Schedule results in a noncompensable 
evaluation for bilateral hearing loss under Diagnostic Code 
6100.  Applying the November 2007 results to the Schedule 
reveals a numeric designation of Level II in the right ear 
and Level I in the left ear.  See Id.  Applying these 
findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a noncompensable evaluation for bilateral hearing 
loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in either ear, or (2) a pure tone 
threshold of 70 decibels or more at 2,000 Hertz in either 
ear.  Thus, the Veteran is not entitled to consideration 
under C.F.R. § 4.86 for exceptional patterns of hearing 
impairment for his service-connected bilateral hearing loss.

This does not mean that the Veteran does not have a 
disability.  The record, to include the December 2003 and the 
November 2007 audiological reports, shows otherwise.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Schedule, 
does not result in a compensable evaluation.  38 U.S.C.A. 
§ 1155.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
Veteran's service-connected bilateral ear hearing loss is 
appropriate, and entitlement to a compensable evaluation for 
bilateral hearing loss is not warranted.

In this regard, the schedular evaluation in this case is not 
inadequate.  A compensable evaluation for bilateral hearing 
loss is provided for certain manifestations of service-
connected hearing loss, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, the VA examiner in 2003 provided an adequate 
description of the functional effects of the Veteran's 
hearing loss.  In this regard, the examiners noted the 
Veteran's complaints and elicited information concerning the 
functional aspects of his disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

There is no medical evidence of record that would support a 
rating in excess of that already assigned for the 
manifestations of the Veteran's service-connected bilateral 
hearing loss at any point during the period on appeal.  See 
Hart, 21 Vet. App. at 509.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as there is no medical evidence 
of record that supports a compensable evaluation at any point 
during the period on appeal, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54; see also Massey, 7 
Vet. App. at 208.

Tinnitus

The facts of this case are not in dispute.  In a rating 
action dated in January 2004, service connection for tinnitus 
was granted, and an initial 10 percent disability rating 
under Diagnostic Code 6260 was assigned, effective from March 
1, 2004.  Thereafter, the Veteran appealed the assigned 
evaluation to the Board.

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco, 7 Vet. App. at 58.  However, the rule 
articulated in Francisco does not apply to the Veteran's 
tinnitus, left foot, hypertension, GERD, and low back claims, 
because the appeal of these issues is based on the assignment 
of initial evaluations following initial awards of service 
connection for these disabilities.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Id. at 126.  If later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

As noted above, the Veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a Veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award an initial rating in excess of 10 
percent, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002). 

Left Foot

Service connection for residual of left foot 3rd toe 
osteotomy and hallux valgus was granted by an January 2004 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5283-5280, 
effective March 1, 2004.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. With injuries 
and diseases, preference is to be given to the number 
assigned to the injury or disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2009).  The hyphenated 
diagnostic code in this case indicates that malunion or 
nonunion of the tarsal or metatarsal bones, under Diagnostic 
Code 5283, was the service-connected disorder, and unilateral 
hallux valgus, under Diagnostic Code 5280, was a residual 
condition.

In a December 2003 VA pre-discharge examination report, the 
Veteran reported that he had left foot surgery in 2000.  He 
denied any current foot pain.  The Veteran reported numbness 
in the area of the surgery "but overall denies any current 
problems related to the left foot."  The examiner noted that 
the Veteran had a history of left foot hallux valgus, but the 
Veteran denied any pain in the first metatarsal area of the 
left foot.  On physical examination of the Veteran's left 
foot, there was a surgical scar proximal to the third digit.  
The scar was 3 centimeters in length, nontender, well-healed, 
and stable.  The diagnoses were status post osteotomy of the 
left third metatarsal with no clinical evidence of residual 
after surgery and hallux valgus of the left foot with no 
current evidence of pain or residual.

Under Diagnostic Code 5280, unilateral hallux valgus warrants 
a 10 percent evaluation if it is operated with resection of 
the metatarsal head; or severe, if equivalent to amputation 
of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
The medical evidence of record shows that the Veteran's left 
foot disability is manifested by hallux valgus and 
post-osteotomy, both without medical evidence of any 
residuals.

An initial compensable evaluation is not warranted for the 
Veteran's left foot disability under Diagnostic Code 5280.  
While a 10 percent evaluation is the lowest provided by that 
diagnostic code, the Veteran does not meet the requirements 
for a 10 percent evaluation under either of the 2 available 
criteria, as his hallux valgus has no pain or residuals of 
any kind.  Where the schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the criteria 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
As the Veteran does not meet the requirements for a 10 
percent evaluation under Diagnostic Code 5280, a compensable 
evaluation is not warranted.

As for other provisions under the Schedule, there is no 
medical evidence that the Veteran has flatfoot, weak foot, 
claw foot, Morton's disease, hallux rigidus, hammer toe, or 
malunion or nonunion of the tarsal or metatarsal bones.  
Accordingly, a compensable evaluation is not warranted under 
the Diagnostic Codes corresponding to these symptoms.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 
5281, 5282, and 5283 (2009).  In addition, as the Veteran's 
left foot is non-symptomatic, a compensable evaluation is 
also not warranted under Diagnostic Code 5284.  See 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5284 (2009).

The medical evidence of record shows that the Veteran has a 
surgical scar on his left foot that is related to his 
service-connected left foot disability.  However, the Veteran 
has never reported any complaints with this scar and there is 
no medical evidence that the scar is deep, exceeds 6 square 
inches in area, causes limitation of motion, is unstable, or 
is painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7804, 7805 (2009).  Accordingly, a separate compensable 
evaluation for the left foot surgical scar is not warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for residuals, left foot 3rd toe 
osteotomy and hallux valgus, there is no basis for staged 
ratings with respect to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for residuals, left foot 3rd toe 
osteotomy and hallux valgus inadequate.  The Veteran's 
residuals, left foot 3rd toe osteotomy and hallux valgus were 
evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5280, 
the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's residuals, 
left foot 3rd toe osteotomy and hallux valgus are 
asymptomatic.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are adequately contemplated by a 
noncompensable evaluation.  A rating in excess of the 
currently assigned rating is provided for certain 
manifestations of foot disabilities, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The criteria for a noncompensable rating for the 
Veteran's residuals, left foot 3rd toe osteotomy and hallux 
valgus more than reasonably describe the Veteran's disability 
level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 4.71a, Diagnostic Code 5280.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
compensable rating, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54; see also Massey, 7 Vet. App. at 
208.

GERD

Service connection for GERD with hiatal hernia was granted by 
a January 2004 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.114, Diagnostic 
Codes 7306-7346, effective March 1, 2004.  The hyphenated 
diagnostic code in this case indicates that a marginal ulcer, 
under Diagnostic Code 7306, was the service-connected 
disorder, and hiatal hernia, under Diagnostic Code 7346, was 
a residual condition.


A December 2003 VA pre-discharge examination report stated 
that the Veteran had GERD and a hiatal hernia which were 
diagnosed in the early 1990s.  The Veteran reported that he 
took "Prevacid and Reglan for the reflux and hiatal hernia 
and states that since he has been taking these medication he 
no longer has any problems."  After physical examination, 
the diagnoses were GERD and hiatal hernia.

A May 2004 VA outpatient medical report stated that the 
Veteran had a history of GERD and a hiatal hernia.  The 
Veteran reported that the GERD was "well controlled on 
[P]revacid and [R]eglan."  The assessment was GERD.

A May 2005 VA outpatient medical report stated that the 
Veteran had a history of GERD.  After physical examination, 
the assessment was GERD with symptoms "well controlled on 
[medication]."

A November 2005 VA outpatient medical report stated that the 
Veteran had a history of GERD.  After physical examination, 
the assessment was GERD which was "stable on current 
[proton-pump inhibitor] and motility agent."

A May 2006 VA outpatient medical report stated that the 
Veteran had a history of GERD.  After physical examination, 
the assessment was GERD which was stable.

A November 2005 VA outpatient medical report stated that the 
Veteran had a history of GERD.  The Veteran stated that he 
had no GERD complaints. After physical examination, the 
assessment was GERD which was "well controlled."

The Schedule provides that assignment of a 10 percent rating 
is warranted for hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  Where a minimum 
schedular evaluation requires residuals, and the Schedule 
does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
symptomatology is not shown.  See 38 C.F.R. § 4.31.

The medical evidence of record shows that the Veteran's GERD 
is asymptomatic.  Accordingly, a compensable evaluation is 
not warranted under Diagnostic Code 7346, as the Veteran does 
not have persistently recurrent epigastric distress, 
dysphagia, pyrosis, regurgitation, substernal or arm or 
shoulder pain, or considerable impairment of health.  See Id.  
In addition, a compensable evaluation is not warranted under 
Diagnostic Code 7306, as the medical evidence of record does 
not show that the Veteran's symptoms recur at all, let alone 
once or twice per year.  See Id.; 38 C.F.R. § 4.114, 
Diagnostic Code 7306.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for GERD with hiatal hernia, 
there is no basis for staged ratings with respect to this 
claim.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for GERD with hiatal hernia inadequate.  
The Veteran's GERD with hiatal hernia was evaluated under to 
38 C.F.R. § 4.114, Diagnostic Codes 7306 and 7346, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's GERD with 
hiatal hernia is asymptomatic.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
adequately contemplated by a noncompensable evaluation.  A 
rating in excess of the currently assigned rating is provided 
for certain manifestations of GERD with hiatal hernia, but 
the medical evidence reflects that those manifestations are 
not present in this case.  The criteria for a noncompensable 
rating for the Veteran's GERD with hiatal hernia more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.114, Diagnostic Codes 7306 and 7346.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
compensable rating, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54; see also Massey, 7 Vet. App. at 
208.

Hypertension

Service connection for hypertension was granted by a January 
2004 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
effective March 1, 2004.  Subsequently, an October 2007 
rating decision assigned a 10 percent evaluation under 38 
C.F.R. § 4.104, Diagnostic Code 7101, effective November 29, 
2004.

The medical evidence of record includes numerous blood 
pressure readings relevant to this issue.  For the purposes 
of reporting these blood pressure readings, the systolic 
blood pressure reading will be listed first, followed by a 
slash, and the diastolic blood pressure reading will be 
listed last.

In a December 2003 pre-discharge examination report, the 
Veteran's seated blood pressure was 145/90 and his supine 
blood pressure was 150/95.

In a May 2004 VA outpatient medical report, the Veteran's 
blood pressure was 130/80.

In a June 2004 VA outpatient medical report, the Veteran's 
blood pressure was 133/88.  The Veteran reported blood 
pressure readings at home in the range of 120-130/70-80.

In a November 2004 VA outpatient medical report, the 
Veteran's blood pressure was 169/99.

In a January 2005 VA outpatient medical report, the Veteran's 
blood pressure was measured twice, once at 128/96 and once at 
152/96.  In a second January 2005 VA outpatient medical 
report, the Veteran's blood pressure was measured at 140/88, 
133/88, and 132/84.

In a May 2005 VA outpatient medical report, the Veteran's 
blood pressure was 159/92.

In a November 2005 VA outpatient medical report, the 
Veteran's blood pressure was 144/86 and 160/95.

In a December 2005 VA outpatient medical report, the 
Veteran's blood pressure was 142/86 and 142/88.  The Veteran 
reported blood pressure readings at home in the range of 
130s/80s.

In a January 2006 VA outpatient medical report, the Veteran's 
blood pressure was 133/79, 118/78, and 119/82.  The Veteran 
reported blood pressure readings at home in the range of 
130s/lower 80s.

In a December 2006 VA outpatient medical report, the 
Veteran's blood pressure was 116/84.

In a May 2007 VA outpatient medical report, the Veteran's 
blood pressure was 104/66.

Under Diagnostic Code 7101, hypertensive vascular disease, 
hypertension, and isolated systolic hypertension warrant a 10 
percent evaluation with diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum elevation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
with diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

An initial compensable rating is not warranted for the 
Veteran's service-connected hypertension.  Prior to November 
28, 2004, the VA medical records do not show any blood 
pressure readings with a diastolic pressure of 100 or more or 
systolic pressure of 160 or more.  Accordingly, the medical 
evidence of record does not show that the Veteran's 
hypertension met the criteria for an initial compensable 
evaluation.  See Id.; 38 C.F.R. § 4.31.

A rating in excess of 10 percent is not warranted for the 
Veteran's service-connected hypertension for the period on 
and after November 28, 2004.  The medical evidence of record 
after that date includes 16 separate blood pressure readings.  
None of these 16 blood pressure readings show a diastolic 
pressure reading of 110 or more or systolic pressure of 200 
or more.  Accordingly, the medical evidence of record does 
not show that the Veteran's hypertension has ever been 
manifested by diastolic pressure readings of 110 or more or 
systolic pressure readings of 200 or more.  As such, an 
evaluation in excess of 10 percent for hypertension is not 
warranted for the period on and after November 28, 2004.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluations reflects the 
degree of impairment shown since the date of the grant of 
service connection for hypertension, there is no basis for 
staged ratings with respect to this claim.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities ratings for hypertension inadequate.  The 
Veteran's hypertension was evaluated under to 38 C.F.R. § 
4.104, Diagnostic Code 7101, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  As noted above, the 
Veteran's hypertension is manifested by blood pressure 
readings as listed above.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by the disabilities ratings for his 
hypertension.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of 
hypertension, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria 
for the currently assigned ratings for the Veteran's 
hypertension more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.104, Diagnostic Code 
7101.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the medical evidence of 
record does not show findings that meet the criteria for an 
initial compensable evaluation, or an evaluation in excess of 
10 percent for the period on and after November 28, 2004, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49; 
see also Massey, 7 Vet. App. at 208.

Degenerative Disc Disease, Lumbar Spine

Service connection for degenerative disc disease of the 
lumbar spine was granted by a January 2004 rating decision 
and a noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, effective March 1, 2004.  
Subsequently, a December 2007 rating decision assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, effective March 1, 2004.

A December 2003 VA pre-separation medical examination report 
stated that the Veteran complained of chronic mechanical low 
back pain with osteoarthritis and pain radiating to the leg.  
He reported that "now in general his back is okay provided 
that he is careful about lifting and is careful not to strain 
the low back."  The Veteran stated that the pain was located 
in the middle of the low back and sometimes radiated to the 
left leg.  On physical examination, the Veteran's posture and 
gait were unremarkable.  The Veteran's lumbar spine was not 
tender to palpation, and the Veteran had a full range of 
motion in all aspects.  The diagnosis was chronic mechanical 
low back pain, secondary to L5-S1 disc disease with x-rays 
showing significant disc space narrowing at L5-S1 consistent 
with disc disease.

In a May 2004 VA outpatient medical report, the Veteran 
complained of low back pain at a level of 3 on a scale from 1 
to 10.

In a May 2005 VA outpatient medical report, the Veteran 
complained of back pain.

In a December 2006 VA outpatient medical report, the Veteran 
complained of back pain.

A November 2007 VA spine examination report stated that the 
Veteran's medical records had been reviewed.  The Veteran 
denied experiencing urinary incontinence, urgency, retention, 
requiring catheterization, or frequency.  He also denied 
nocturia, fecal incontinence, obstipation, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, 
falls, and unsteadiness.  The Veteran denied fatigue, 
weakness, and muscle spasms, but reported decreased motion, 
stiffness, and pain.  He reported severe flare-ups every 2 to 
3 weeks, with each flare-up lasting 1 to 2 days.

On physical examination, the Veteran's posture, head 
position, and gait were normal, and his spine was symmetrical 
in appearance.  There was no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, 
cervical spine ankylosis, or thoracolumbar spine ankylosis.  
The Veteran had no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness in either the cervical or 
thoracic sacrospinalis.  There was no muscle spasm, localized 
tenderness, or guarding severe enough to result in abnormal 
gait or abnormal spinal contour.  No abnormalities were noted 
on motor, sensory, or reflex examination, with the exception 
that the Veteran had impaired pinprick sensation on the left 
leg.

The Veteran had a full cervical spine range of motion in all 
degrees.  The Veteran's lumbar range of motion was to 80 
degrees of flexion, 30 degrees of extension, 30 degrees of 
right and left lateral flexion, and 30 degrees of right and 
left lateral rotation.  There was no objective evidence of 
pain on active range of motion.  After repetitive motion, 
there was no objective evidence of pain or additional 
limitations.  The Veteran had positive Lasegue's sign on the 
right.  X-ray examination of the Veteran's lumbosacral spine 
showed degenerative disc disease and arthrosis.  The 
diagnosis was degenerative disc disease of the lumbar spine.

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

A rating in excess of 10 percent is not warranted for the 
Veteran's degenerative disc disease of the lumbar spine.  The 
medical evidence of record shows that the Veteran's 
degenerative disc disease of the lumbar spine is manifested 
by limitation of motion to, at most, 80 degrees of forward 
flexion, 30 degrees of extension, 30 degrees of right and 
left lateral flexion, and 30 degrees of right and left 
lateral rotation.  There is no medical evidence of record 
that the Veteran's thoracolumbar spine has ever been limited 
to 60 degrees or less of forward flexion or to a combined 
range of motion of 120 degrees or less.  Furthermore, there 
is no medical evidence that the Veteran has ever had muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.

Furthermore, the Veteran's degenerative disc disease of the 
lumbar spine cannot be rated under Diagnostic Code 5243 as 
the medical evidence of record does not show that the Veteran 
has a current diagnosis of intervertebral disc syndrome or 
manifestations thereof, to include any period of bed rest 
prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  While the medical evidence of record shows 
that the Veteran experiences left leg radiculopathy related 
to his service-connected low back disorder, service 
connection was granted for this disability in a December 2007 
rating decision, and that evaluation is not currently on 
appeal before the Board.

The Veteran has reported low back pain on use, a contention 
which is substantiated by the evidence of record.  However, 
the medical evidence of record does not show that this 
results in the Veteran's lumbar spine being additionally 
limited in range of motion by pain.  Pain has already been 
taken into account by the limitation of motion described in 
the November 2007 VA spine examination report.  Accordingly, 
there is no medical evidence of record that the Veteran 
currently experiences pain which causes additional limitation 
of motion beyond that contemplated by the assigned 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  As such, a rating in 
excess of 10 percent is not warranted for the Veteran's 
degenerative disc disease of the lumbar spine.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for degenerative disc disease of the 
lumbar spine inadequate.  The Veteran's degenerative disc 
disease of the lumbar spine was evaluated under to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  As noted above, the 
Veteran's degenerative disc disease of the lumbar spine is 
manifested by limitation of motion to, at most, 80 degrees of 
forward flexion, 30 degrees of extension, 30 degrees of right 
and left lateral flexion, and 30 degrees of right and left 
lateral rotation.  When comparing this disability picture 
with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his degenerative 
disc disease of the lumbar spine inadequate.  A rating in 
excess of the currently assigned rating is provided for 
certain manifestations of back disorders, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The criteria for a 10 percent rating for the 
Veteran's degenerative disc disease of the lumbar spine more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. § 4.71a, Diagnostic Code 5237.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

Service connection for hypertriglyceridemia is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a left hand disorder is denied.

A compensable evaluation for service-connected bilateral 
hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initially compensable evaluation for residuals, left foot 
3rd toe osteotomy and hallux valgus is denied.

An initially compensable evaluation for gastroesophageal 
reflux disease is denied.

An initially compensable evaluation for hypertension, for the 
period from March 1, 2004 to November 28, 2004, is denied.

An evaluation in excess of 10 percent for hypertension, for 
the period on and after November 28, 2004, is denied.

An initial evaluation in excess of 10 percent for 
degenerative disc disease, lumbar spine, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


